Citation Nr: 0207260	
Decision Date: 07/03/02    Archive Date: 07/10/02

DOCKET NO.  97-16 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
right knee impairment.

2. Entitlement to an evaluation in excess of 10 percent for 
skin rash of the groin area.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Knight Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from February 1976 to August 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1996 rating decision by the Department of 
Veterans Affairs (VA) Waco, Texas Regional Office (RO).

In the VA Form 21-22 dated in March 1998, and again in 
February 1999, the veteran has appointed Texas Veterans 
Commission as his representative.  It is noted that another 
service organization represented the veteran at his personal 
hearing in October 1997 and continued to do so up until 
apparently April 1998.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable decision 
of the veteran's appeal has been obtained by the RO.

2. The veteran's right knee impairment is productive of no 
more than mild impairment, with occasional swelling and 
complaints of pain.

3. The veteran's skin rash is active in the area of the 
external ear only and the rash is not productive of 
exudation, crusting, and is otherwise not disabling or 
disfiguring.  



CONCLUSIONS OF LAW

1. The schedular criteria for an evaluation in excess of 10 
percent for right knee impairment have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59, 4.71, Diagnostics Code 5256, 5257, 5260, 
5261 (2001).

2. The schedular criteria for an evaluation in excess of 
10 percent for skin rash of the groin area have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Code 7813 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) [to be codified as amended at 38 U.S.C. A. § 5103A 
(West Supp. 2001)].

Pursuant to the veteran's request, he was scheduled for a 
personal hearing before the RO in May 1999, notice of which 
he was given in April 1999.  The veteran did not show for 
that hearing.  The veteran was also scheduled for a VA 
examination in June 1999 and did not appear for that 
examination.  He was notified of the consequences for the 
failure to report for an examination in a letter dated in 
July 1999.  At that time, he was also given another 
opportunity to report for an examination.  There is no 
response from the veteran to date.  Thus, at this point, the 
Board believes that the veteran has been given ample 
opportunity to present his testimony and be examined.  
Essentially, there is no indication that the Board's present 
review of the claim will result in any prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

I. Factual Background

Service connection was granted for impairment of the right 
knee and for skin rash of the groin area in a June 1980 
rating decision.  The decision was based on findings of 
symptoms and treatment while in service and clinical data 
from VA Medical Center/Dallas records dated in April 1980.  

VA outpatient records extending from April 1991 to April 1996 
reflect the veteran's complaints of the rash spreading to 
other parts of his body, diagnoses of dermatitis, use of 
topical medications, complaints of right knee pain, and 
diagnosis of degenerative joint disease of the right knee.  

In April 1996, the veteran claimed entitlement to increased 
evaluations for his service-connected disabilities.

VA examination dated in July 1996 related to an examination 
of the skin revealed the veteran's history of dermatitis that 
began in service and affected various parts of his body.  On 
examination, the examiner noted hyperpigmented areas with 
small, fine papules ranging in size from a quarter to palm 
size scattered over the body with concentration in the 
inguinal area.  The diagnosis was eczematoid dermatitis, 
possibly numeral eczema, possibly atopic eczema, chronic 
since 1976, partially controlled with topical medication.  

VA examination of the joints dated in July 1996 revealed the 
veteran's complaints of constant pain and symptoms associated 
with his right knee.  He stated at the time of the 
examination that he could not run or walk for great distances 
without pain.  On examination, the examiner noted range of 
motion from zero to 120 degrees, the patella was freely 
movable, there was no swelling in the knee and the knee joint 
was tight.  The veteran reported occasional swelling and when 
on his feet for a great deal of time, he stated that his knee 
became painful.  The diagnosis was history of probable torn 
meniscus of the right knee, unoperated, with continuing pain 
and swelling with some loss of motion.  

VA outpatient records dated from September to October 1997 
reflect ongoing complaints of right knee pain.  In a 
September 1997 record, range of motion was from zero to 120 
degrees, McMurray's was negative.  In an October 1997 record, 
a history of degenerative joint disease is noted and a right 
knee scope was scheduled.  

During his personal hearing in October 1997, the veteran 
testified that he took Percocet and Extra Strength Tylenol 
for the pain in his right knee.  See Transcript (T.) at 2.  
He stated that his knee gave out, that he had occasional 
swelling, snapping, and a kind of pressured pain.  (T.) at 2, 
3.  He also stated that his kneecap moved and that he as 
wearing a brace.  (T.) at 3.  He testified that he could no 
longer jog, run, and had difficulties with the stairs.  He 
also had problems with pain around the calf.  (T.) at 4.  

With respect to his skin rash, the veteran testified that he 
had outbreaks anywhere on his body, even though it had 
started in the groin area.  He reported that the itching 
feels like fire ants and that he has bad headaches from the 
constant itching.  (T.) at 5.  The veteran reported that when 
he does not use the topical creams to control the itching, 
the areas bleed.  (T.) at 6.  

During VA examination in December 1997, the examiner recited 
the veteran's history of inservice injury and subsequent 
symptoms of the right knee.  The veteran reported increased 
symptomatology of the right knee, stating that it throbbed, 
hurt, gave way, and swelled.  The examiner noted a prior x-
ray study, which revealed narrowing of the medial joint.  On 
examination, the examiner noted that it was difficult to 
fully examine the veteran's right knee due to reactions of 
crying and pain.  The examiner reported that the veteran 
locked his knee in a position such that the examiner could 
not measure the range of motion.  There was evidence of 
thickening and swelling, and there might have been some 
effusion; however, there was no instability.  The examiner 
was unable to perform the McMurray's test or observe range of 
motion, but did note that at one point, the veteran flexed to 
110 degrees from zero extension.  In pertinent part, the 
diagnosis was numbness of the right leg unexplained by 
orthopedic examination, but which apparently was fully and 
completely coincidental to the right knee problem.  

VA skin examination in January 1998 disclosed a history of 
round scaly papular blistery areas developing since 1972.  
The examiner noted that the only patches active at that time 
were around the external portion of the ear.  The examiner 
diagnosed nummular eczema present intermittently since 
approximately 1970.  

In March 1998, the veteran underwent a right knee 
arthroscopy.  Post-operative diagnosis was right knee 
degenerative joint disease with lateral meniscus anterior 
horn tears.  In a record dated two weeks post surgery, the 
examiner noted 2+ effusion, distal edema to ankle minimal 
tenderness, and that the scope incisions were healing well.  
The examiner noted degenerative joint disease of the right 
knee.  Also noted is that the veteran was back to work 
cleaning office buildings and on his feet eight hours a day.


II. Pertinent Law and Regulations

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155.  Each disability 
must be viewed in relation to its history with an emphasis 
placed on the limitation of activity imposed by that 
disability.  The degrees of disability contemplated in the 
evaluative rating process are considered adequate to 
compensate for loss of working time due to exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.

Under 38 C.F.R. § 4.10 (2001), in cases of functional 
impairment, evaluations are to be based upon the lack of 
usefulness, and medical examiners must furnish a full 
description of the effects of the disability upon the 
veteran's ordinary activity; this requirement is in addition 
to the etiological, anatomical, pathological, and prognostic 
data required for ordinary medical classification.

In cases involving musculoskeletal disability, the elements 
to be considered include the ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  38 C.F.R. 
§ 4.40 (2001).  The examinations upon which the ratings are 
based must adequately describe the anatomical damage and 
functional loss with respect to these elements.  Id.  The 
functional loss may be due to pathology such as absence of 
bone or muscle, deformity, or pain, supported by adequate 
pathological studies.  Id.  Weakness of the affected area is 
also for consideration.  Id. 

Additional factors to be considered include the reduction in 
a joint's normal excursion of movement on different planes.  
38 C.F.R. § 4.45 (2001).  Factors such as less movement than 
normal, more movement than normal, weakened movement, 
incoordination, pain on movement, swelling, or instability, 
are also to be considered.  Id.

Additionally, with any form of arthritis, painful motion is 
an important factor.  The involved joint should be tested for 
pain on both active and passive motion, while bearing weight 
and without, and if possible compared with the range of 
motion of the opposite, undamaged joint.  38 C.F.R. § 4.59 
(2001); cf. DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).

Under Diagnostic Code 5257 for impairment of the knee with 
recurrent subluxation or lateral instability, a 10 percent 
evaluation is warranted for slight impairment, a 20 percent 
rating is merited for moderate impairment, and the maximum of 
30 percent is assigned for severe impairment.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5257 (2001).

Diagnostic Code 7813 provides that dermatophytosis will be 
rated as for eczema, dependent upon the location, extent, and 
repugnant or otherwise disabling character of manifestations.  
Diagnostic Code 7806 provides that a 10 percent rating is 
warranted for eczema with exfoliation, exudation, or itching, 
if involving an exposed surface or extensive area.  A 30 
percent rating is provided for constant exudation or constant 
itching, extensive lesions, or marked disfigurement.  Lastly, 
a 50 percent evaluation is provided for ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7813 (2001).

Although the regulations require a review of past medical 
history of a service-connected disability, they do not give 
past medical reports precedence over current examinations.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
applies to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2001).


III. Analysis

At the outset, as indicated earlier, the Board notes that the 
veteran failed to appear for a previously scheduled hearing 
without presenting evidence of good cause.  Thus, the Board 
has proceeded as if such request had been withdrawn by the 
veteran.  38 C.F.R. § 20.702(d) (2001).  Moreover, as noted 
herein, the Board notes that the veteran also failed to 
appear for his previously scheduled VA examinations in June 
1999.  When entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination and the veteran, without good 
cause, fails to report for such examination scheduled in 
tandem with a claim for increase, the claim shall be denied.  
Examples of good cause include, but are not limited to, 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655 (2001).  In 
this case, while the veteran did not present good cause, and 
his claim must be denied, the Board will address the evidence 
of record that is available to determine if a basis exists 
for a higher evaluation.

The veteran maintains that he is entitled to evaluations in 
excess of 10 percent for his right knee impairment and skin 
rash that affects the groin and other areas.  He has stated 
that his right knee disability has caused the muscles to 
atrophy and he has experienced considerable loss of strength 
in the right knee.  He also maintains that he has numbness in 
the right foot due to his knee impairment and that at times, 
the pain is severe.  As to his skin rash, he alleges that the 
rash has spread to many parts of his body and causes a great 
deal of discomfort.  

Addressing first the veteran's right knee impairment, the 
Board notes that the most recent VA clinical findings, see 
supra Francisco v. Brown, 7 Vet. App. at 55, 58, that is, 
post-surgery in March 1998, suggest no more than minimal 
symptomatology.  As stated herein, after the right knee scope 
in March 1998, the examiner noted that the veteran was able 
to return to work within the two weeks following the 
procedure, that there was some effusion, minimal tenderness, 
and that the incisions were healing properly.  Further, the 
Board notes that VA examination findings prior to surgery 
were indicative of only mild disability, no instability, and 
mild limitation of motion.  There was no more than minimal 
swelling, the patella moved freely, and pain seemed to surge 
on extended periods of standing.  

Thus, overall, in light of the above clinical data, the Board 
concludes that the veteran's right knee disability is not 
productive of impairment greater than that associated with 
his current rating.  Under Diagnostic Code 5257, in order to 
warrant more than the current 10 percent, there must be 
moderate impairment.  As indicated by the objective evidence 
of record, the veteran's right knee is not productive of 
greater than mild impairment.  The Board has considered the 
regulatory provisions 38 C.F.R. §§  4.10, 4.40, and 4.45; 
but, the medical evidence does not support weakened movement, 
incoordination, pain on movement, swelling, or instability of 
the veteran's right knee.  

The Board acknowledges the veteran's contentions that he 
experiences constant pain, swelling, and limitations 
associated with his right knee.  However, a lay person is not 
competent to make a medical diagnosis with regard to the 
source of his complaints.  See Espiritu v. Derwinski, 2 Vet. 
App. 494, 494 (1992).  Thus, absent medical data to 
substantiate that the veteran's complaints associated with 
his service-connected knee disability, there is no basis for 
an evaluation in excess of 10 percent.  Overall, the evidence 
preponderates against a higher rating.  The Board has also 
considered other Diagnostic Codes that pertain to knee 
impairment.  However, absent ankylosis, Diagnostic Code 5256 
does not apply.  38 C.F.R. § 4.71, Diagnostic Code 5266 
(2001).  

Further, since the veteran's surgery in 1998, there are no 
reports of any identified limitation of motion.  Therefore, 
the diagnostic codes relevant to limitation of motion are not 
for application either in this case.  38 C.F.R. § 4.71, 
Diagnostic Codes 5260, 5261 (2001).  For a knee disability 
evaluated under DC 5257 to warrant a separate rating for 
arthritis based on X-ray findings and limitation of motion, 
limitation of motion must at least meet the criteria for a 
zero percent rating under the appropriate diagnostic codes.  
A separate rating for arthritis could be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59. 
VAOPGCPREC 9-98. See also Degmetich v. Brown, 104 F. 3d 1328, 
1331 (Fed. Cir. 1997).  However, as noted above, the veteran 
failed to report for a VA examination which could have 
provided additional consideration for any limitation of 
motion and of the effect of pain and weakness on his 
disability.  Thus, based on the above and complete 
consideration of all pertinent law and regulations, the Board 
denies the veteran's claim of entitlement to an evaluation in 
excess of 10 percent for right knee impairment.  

With respect to the veteran's skin rash, currently his 
disability is rated at 10 percent under Diagnostic Code 7813.  
Pursuant to the most recent VA examination findings, the 
Board notes that the veteran's rash disorder is not 
productive of impairment greater that that encompassed within 
his current rating.  Overall, while there was evidence of 
patches all over his body, the only active rash at the time 
of the last examination was in the ear area.  The examiner 
noted a history of eczema, intermittent since the 1970s; 
however, there was no indication of any otherwise disabling 
character due to outbreaks of the skin.  

To warrant a 30 percent, or the next higher evaluation for 
his skin rash, the veteran would need to provide objective 
evidence of constant exudation or constant itching, extensive 
lesions, or marked disfigurement.  This is not the case 
herein.  Prior findings during VA examination in 1996 
revealed various possibilities of dermatitis, atopic eczema, 
and possibly nummular eczema; however, the examiner noted 
that the areas were partially controlled by topical 
medications.  Further, at no point has the veteran's skin 
rash been described as disfiguring, or productive of 
exudation, lesions, etc.  Thus, in this regard, no more than 
a 10 percent evaluation is warranted under these 
circumstances.  38 C.F.R. § 4.118, Diagnostic Code 7813.  

The Board concludes that the evidence of record preponderates 
against a finding that the veteran's skin rash warrants an 
evaluation greater than 10 percent.  While the veteran is 
entitled to reasonable doubt, in this case, there is no basis 
on which a favorable outcome may be made.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 (2001).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
right knee impairment is denied.  

Entitlement to an evaluation in excess of 10 percent for a 
skin rash of the groin area is denied.  



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

